IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ARNOLD J. KNIGHT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
       Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-2364

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 2, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Arnold J. Knight, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

     DISMISSED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.